DETAILED ACTION
This action is in response to Application No. 17/040,151 originally filed 09/22/2020. The amendment presented on 12/07/2021 which provides amendments to claims 1, 5-8, 12, 16-17, and 20 and cancels claims 2-4 and 13-15 is hereby acknowledged.
	Currently Claims 1, 5-12, and 16-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/07/2021, with respect to pending claims 1, 5-12, and 16-20 have been fully considered and are persuasive.  The rejection of 09/09/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1, 5-12, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record, namely, Jeong et al. U.S. Patent Application Publication No. 2011/0148908 A1, Um et al. U.S. Patent Application Publication No. 2015/0325161 A1, and any other cited art of record does not appear to fairly suggest either alone or in combination the recited feature in each of the independent claims of “wherein the determining the type of the color corresponding to the original gray-scale data group to be displayed by the pixel unit comprises: determining the type of the color corresponding to the original gray-scale data according to an amount of zero gray-scale data in the original gray-scale data group to be displayed by the pixel unit, comprising: when the original gray-scale data group comprises no zero gray-scale data, determining that the color corresponding to the original gray-scale data group is a ternary mixed color; when the original gray-scale data group comprises one piece of zero gray-scale data, determining that the color corresponding to the original gray-scale data group is a binary mixed color; and when the original gray-scale data group comprises two pieces of zero gray-scale data, determining that the color corresponding to the original gray-scale data group is a unitary color, wherein the set grouping rule corresponding to ternary mixed color gray-scale data comprises: using minimum original gray-scale data in the original gray-scale data group corresponding to a ternary mixed color pixel unit as common gray-scale data of a Red (R) sub-pixel, a Green (G) sub-pixel and a Blue (B) sub-pixel in the pixel unit to form the first gray-scale data group; using minimum non-zero gray-scale data in a difference data group obtained by subtracting the first gray-scale data group from the original gray-scale data group corresponding to the ternary mixed color pixel unit as common gray-scale data of sub-pixels corresponding to non-zero gray-scale data in the difference data group to form the second gray-scale data group together with zero gray-scale data; and using a difference data group obtained by subtracting the first gray-scale data group and the second gray-scale data group from the original gray-scale data group corresponding to the ternary mixed color pixel unit as the third gray-scale data group.”. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626